11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Charles W. Jackson
            No. 11-04-00280-CV -- Original Mandamus Proceeding
 
            This is an original mandamus proceeding concerning the failure of the trial court judge to
grant the discovery of records sought by relator, Charles W. Jackson, in his suit against United
Supermarkets, Ltd., formerly d/b/a United Supermarkets, Inc.  The trial court granted in part and
denied in part relator’s motion and supplemental motion requiring United to furnish records, and
relator brought this mandamus proceeding to compel the trial court to order the discovery sought in
this age discrimination case.  We deny relator’s petition for writ of mandamus.  
            In response to the petition for writ of mandamus and its appendixes, United filed in this court
a motion to strike certain affidavits that were contained in the appendixes.  The affidavits were made
by relator and his counsel.  We deny United’s motion to strike; but we note that, in our consideration
of the petition for writ of mandamus, we considered only the evidence and affidavits that were
properly part of the record in this case.  
            We also deny relator’s request for emergency relief.  Since we are this day denying the
petition for writ of mandamus, relator’s request for an order to continue and stay the underlying
proceedings in the trial court is moot and is, therefore, denied.  
            The petition for writ of mandamus and all other relief requested is denied.  
 
                                                                                    PER CURIAM
 
January 6, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a). 
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.